Citation Nr: 1609321	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected diabetes mellitus (DM), with diabetic retinopathy, to include a rating in excess of 20 percent prior to September 28, 2009.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy, to include a rating in excess of 10 percent prior to August 13, 2013.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected left lower extremity peripheral neuropathy, to include a rating in excess of 10 percent prior to August 13, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to August 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2005, November 2006 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a November 2010 decision, the Board denied entitlement to an evaluation in excess of 20 percent and 40 percent for DM and entitlement to evaluations in excess of 10 and 20 percent for peripheral neuropathy of the right and left lower extremities respectively.  

The Veteran appealed the decision to the United States Court of Appeals for the Veterans Claims Court (Court).  In a May 2011 Joint Motion for Remand (JMR), the parties agreed that a remand was required for further notification and development, and remanded the claim back to the Board for such development.  

In October 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268(1998).  Of note, the Veteran's representative provided no objection to the development that was obtained following the Board remand.


FINDINGS OF FACT

1.  Prior to November 11, 2009, the Veteran's DM was controlled by insulin and a restricted diet, but not by physician prescribed regulation of activities.  

2.  Since November 11, 2009, the Veteran's DM has been controlled by insulin, a restricted diet and by physician prescribed regulation of activities; however, a while the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions, they do not require, and have not required, one or more hospitalizations per year or twice a month visits to a diabetic care provider.  

3.  Prior to August 13, 2013 the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than incomplete, mild paralysis.  

4.  From August 13, 2013 onward, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than incomplete, moderate paralysis.  

5.  Prior to August 13, 2013 the Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than incomplete, mild paralysis.  

6.  From August 13, 2013 onward, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than incomplete, moderate paralysis.  

7.  The Veteran is currently service connected for DM with erectile dysfunction and diabetic retinopathy, rated at 40 percent, for neuropathy with hypertension and erectile dysfunction, rated at 30 percent, for right lower extremity peripheral neuropathy rated at 20 percent, for left lower extremity peripheral neuropathy rated at 20 percent, for right upper extremity carpal tunnel and peripheral neuropathy rated at 10 percent and for left upper extremity carpal tunnel and peripheral neuropathy rated at 10 percent.  The Veteran's combined schedular rating is 80 percent.  

8.  The Veteran's service connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to November 11, 2009, the criteria for a rating in excess of 20 percent for DM were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 40 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  Prior to August 13, 2013, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2015).

4.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2015).

5.  Prior to August 13, 2013, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2015).

6.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8521 (2015).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist for the claim of entitlement to evaluations in excess of 20 and 40 percent for DM, and in excess of 10 and 20 percent for peripheral neuropathy, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but declined.

The Veteran was afforded VA examinations in December 2005, September 2006, December 2009 and August 2013 for his DM and polyneuropathy disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Moreover, the examinations fully provided the findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Finally, neither the Veteran nor his representative has objected to the adequacy of any of the examinations that were conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

In this regard, the representative noted in the December 2015 IHP that under the functional impact question for each condition of DM-II, polyneuropathy and nephropathy/ nephrolithiasis, the examiner checked yes, but then countered each affirmative answer with the follow up of "does not prevent the veteran from obtaining and/or maintaining substantially gainful sedentary employment."  The representative suggested that if the disabilities did not impact the veteran's ability to work, the examiner should have checked no.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Entitlement to an Increased Disability Rating for DM

The Veteran was granted service connection for DM in February 2005 and assigned an initial 20 percent rating.  In October 2005 the Veteran filed a claim for a rating in excess of 20 percent for his DM and the RO denied it in a March 2006 rating decision.  The Veteran perfected an appeal to the rating and the RO increased his disability rating to 40 percent effective November 11, 2009.  However, as the benefits granted were not the maximum amount of benefits, the appeal remains under the jurisdiction of the Board.  

For the period from October 24, 2005, to November 11, 2009, the Veteran was assigned a 20 percent rating for type II DM under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned when treatment of diabetes mellitus requires either insulin and restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted treatment of diabetes mellitus requires insulin, restricted diet and regulation of activities. 

A 60 percent rating is warranted treatment of diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Retinopathy is rated under Diagnostic Code 6006, which provides rating criteria for retinitis.  Under the applicable regulation, the disease is to be rated, in chronic form, from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The code provides that the minimum rating during active pathology is 10 percent.  See 38 C.F.R. § 4.84a (2007). 

The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopter of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  See 38 C.F.R. § 4.75. 

The rating criteria for rating eye disabilities were amended during the course of the Veteran's appeal.  However, the revised regulations became effective December 10, 2008 and only applied to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because this claim was received before this date, the amendments do not apply to this appeal. 

The Veteran has several complications associated with diabetes, including peripheral neuropathy of the lower bilateral extremities, for which he is receiving separate ratings.  The evaluation of peripheral neuropathy of the lower bilateral extremities is also before the Board at the present time and is discussed below. 

The Court has held that in order for a veteran to be entitled to the next higher disability rating of 40 percent under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating. Id. 

Here, the Veteran was afforded a VA diabetes mellitus examination in December 2005, at which time he was diagnosed with diabetes mellitus as well as mild, non-proliferative diabetic retinopathy.  The examination report noted that his diabetes medications were metformin and glipizide, both oral medications.  The examiner confirmed that the Veteran had not been treated with insulin, although he was on a diabetic diet.  The examiner also noted that the Veteran had no episodes of hypoglycemic or ketoacidotic reactions. 

The Veteran was also afforded a VA eye examination in December 2005.  His corrected vision in the right eye was 20/30 and in the left eye was 20/20.  Visual fields were within normal limits.  The examiner concluded that the Veteran suffered from decreased vision in his right eye secondary to lazy eye (as opposed to diabetes).  The examiner also noted that the Veteran suffered from mild cataracts which were not related to his service-connected diabetes.  The examiner indicated that the Veteran also had mild diabetic retinopathy in his right eye, but not to the degree where it would impair his vision.  No findings were made with regard to the Veteran experiencing episodic incapacity due to his retinopathy.  There was no diabetic retinopathy in the left eye. 

VA treatment records in October 2006 indicated that the Veteran began taking insulin to control his diabetes mellitus.  Optometry evaluations conducted in April and July 2008 indicated that the Veteran's corrected vision in the left eye was 20/20 and in the right eye was 20/25.  In August 2008, the Veteran's treating physician submitted correspondence indicating that he had been following the Veteran's diabetes mellitus for approximately 3 years, and that he was insulin dependent with complications of retinopathy, peripheral neuropathy, and gastroparesis.  The physician further stated that the Veteran must maintain a diabetic diet and was recommended to engage in daily aerobic exercise such as walking to maintain control of his diabetes (of note this would not be considered regulation of activities, as exercise is actually being encouraged).  In April 2009, the Veteran's corrected vision was 20/25 bilaterally.  None of the treatment records refer to him having episodic incapacity due to his retinopathy.

The Veteran was afforded another VA diabetes mellitus examination in December 2009 at which he reported taking insulin more than once daily to control his diabetes.  The examiner indicated that there were episodes of hypoglycemic reactions and ketoacidosis, but explained that they did not require hospitalization and only required visits to a diabetic care provider approximately once every three months.  The Veteran was noted to follow a restricted or special diabetic diet, but was not restricted in his ability to perform strenuous activities. 

Upon examination of the Veteran's eyes, his pupils' reaction to light and accommodation and well as visual acuity was normal, bilaterally.  His visual fields were grossly normal, and his fundoscopic examination was normal.  There were no cataracts noted.  The examiner diagnosed him with diabetic retinopathy secondary to his service-connected diabetes. 

The Veteran was also afforded a separate VA eye examination in December 2009, at which time he was diagnosed with diabetic retinopathy secondary to his diabetes, which was described as stable.  He was also diagnosed as having retinoschisis in his left eye that was not related to his diabetes.  Upon physical examination, his corrected visual acuity from a distance was 20/25-2 in his right eye and 20/25-1 in his left eye.  His corrected near visual acuity was 20/30 in his right eye and 20/25 in his left eye.  There was no history of incapacitating episodes reported.

In August 2013 the Veteran was afforded a VA examination for his diabetes mellitus.  The examiner indicated that the Veteran's DM was managed by a restricted diet and insulin by more than one injection per day.  The Veteran also regulated his activities as a part of his medical management of DM.  He got events 1-2 times a week and visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month.  As complications of his DM, he had diabetic peripheral neuropathy and diabetic retinopathy.  The examiner noted that the Veteran's DM impacted his ability to work, but specifically noted that it did not prevent the Veteran from obtaining and/or maintaining sedentary employment.  

Based on the above evidence, it does not appear that the Veteran meets the criteria for a rating in excess of 20 percent for his DM prior to November 11, 2009 or in excess of 40 percent from November 11, 2009 onward or that his retinopathy warrants a compensable rating during his appeal period.  

Regarding his DM, prior to November 11, 2009 although the evidence shows that the Veteran's DM requires insulin and a restricted diet, there is no evidence of restriction of activities due to diabetes.  The Board notes that to the contrary, the Veteran's December 2005 VA examination and VA treatment records, as well as an August 2008 letter from his treating physician indicate that the Veteran was active in spite of his DM.  In December 2005, although the Veteran was on a restricted diet, he was not yet regulating his DM with insulin.  The Board notes that in the August 2008 letter, although the Veteran was insulin dependent at this point, he was actually encouraged by his physician to engage in aerobic exercise to control his diabetes rather than to avoid strenuous occupational and recreational activities.

With regard to the non-proliferative diabetic retinopathy, the record fails to establish symptomatology that would warrant a compensable rating as a separate disability.  The Veteran's distant vision was correctable to 20/25 (at its worse) and there is no field loss.  There is no other indication of symptoms ratable under the schedule, to include the presence of active disease.  Therefore, no separate compensable rating is warranted, to include a 10 percent rating for active pathology.  See 38 C.F.R. § 4.84a, Diagnostic Code 6006.

From November 11, 2009 onward, the Veteran has not met the necessary criteria for a rating in excess of 40 percent for his DM.  Although the evidence shows that his diabetes necessitated insulin, a restricted diet and regulation of activities, the August 2013 examiner indicated that there were no episodes of hypoglycemic reactions and ketoacidosis requiring hospitalization over the past year, and fewer than 2 episodes per month at all, which are required for an increased 60 percent rating.  There is no competent and probative evidence to the contrary.  

Furthermore, although the Veteran was diagnosed with bilateral diabetic retinopathy during this period, it is a noncompensable complication which is considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.79, Diagnostic Code 6006.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Regarding gastroparesis, which may be evaluated separately from DM, the Board notes that the May 2011 JMR in part vacated and remanded the Board's denial of an increased rating for diabetes due to the inadequate finding that the Veteran did not have gastroparesis as a result of his diabetes.  Specifically, the Court remanded the matter to obtain a supplemental VA opinion clarifying whether the Veteran experienced gastroparesis or its residuals.  In August 2013 such was obtained, in addition to an in-person examination to determine whether the Veteran experienced such stomach problems related to his DM.  At that examination the examiner took note of the Veteran's reports that he had some nausea and vomiting which occurred once every couple of months.  The examiner reported that the Veteran stated that he did not have diabetic gastroparesis and that he had never been told he had such.  After extensive testing, including testing delayed gastric emptying and barium radiography, the examiner found that the Veteran did not experience gastroparesis.  He did note that the Veteran had diverticulosis of the large bowel which could mimic symptoms of gastroparesis and had a history of nephrolithisasis which causes similar symptoms of nausea, vomiting and abdominal pain.  However, the examiner did not relate any of these diagnoses to the Veteran's current DM.  

The Board finds that this report is adequate as it sufficiently considered the Veteran's entire claims folder, including the July 2008 reports of stocking/glove decreased sensation.  In addition to considering the claims folder, the Veteran was afforded another VA examination for his stomach conditions and the examiner provided a detailed rationale regarding why the Veteran did not have a diagnosis of gastroparesis.  Therefore, the Board notes that there remains insufficient evidence to warrant a diagnosis of gastroparesis or its residuals at any point during the appeal period, and the assignment of a separate rating for gastroparesis is therefore not warranted.  See Report of August 2013 VA Stomach Examination.  

In summary, the Board finds that a schedular rating in excess of 20 and 40 percent is not warranted for the Veteran's DM for the duration of the appeal and a separate compensable disability rating is not warranted for the Veteran's bilateral retinopathy; therefore, the Veteran's claim is denied.

Evaluation in Excess of 10 and 20 Percent for Peripheral Neuropathy of the Right and Left Lower Extremities 

The Veteran was granted service connection for peripheral neuropathy of the right and left lower extremities in a November 2006 rating decision as secondary to the Veteran's DM.  Separate 10 percent ratings were granted for each extremity effective October 29, 2003.  The Veteran submitted a notice of disagreement to this rating and in January 2014 his rating was increased to 20 percent for each extremity, effective August 13, 2013.  

The Veteran's peripheral neuropathy is rated at 10 and 20 percent for each lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8521(providing ratings for paralysis of the external popliteal nerve (common peroneal)).  Diagnostic Code 8521 provides that moderate incomplete paralysis is rated as 20 percent disabling and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated as 40 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  The words such as "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After reviewing the evidence of record, the Board finds that, overall, such evidence does not support findings that the Veteran's service-connected peripheral neuropathies of the right and left lower extremities warrant higher evaluations for either lower extremity. 

The Veteran was afforded a VA peripheral nerves examination in September 2006, at which time he was diagnosed with polyneuropathy with nerve dysfunction.  Upon motor examination, he was able to extend the bilateral knees against resistance on the leg (femoral nerve), able to dorsiflex the bilateral great toes and feet against resistance (deep peroneal nerve), able to flex the knee against resistance (sciatic nerve), and exhibited normal plantar flexion of the foot and normal flexion of the toes against resistance (tibial nerve).  Upon sensory function examination, vibration sense was decreased on the dorsum of the bilateral feet, although pain, light touch, and position sense were normal.  Knee and ankle reflexes were normal, bilaterally, as were the Babinski reflexes.  There was no atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements.  Joint function was not affected by a nerve disorder, and gait and balance were normal. 

Electromyogram (EMG) findings were interpreted as showing mild polyneuropathy with predominant axonal degeneration.  Although neuralgia was present, paralysis and neuritis were absent. 

A VA treatment note dated in May 2007 indicated that the Veteran had bunions on both feet below the great toe.  However, monofilament light touch testing was normal for the bilateral feet, as was pedal pulse. 

The Veteran was also afforded a VA diabetes mellitus examination in December 2009, at which time it was noted that he suffered from paresthesias in the bilateral feet manifested by loss of sensation.  Upon neurological examination, he exhibited no motor loss and normal cranial nerve function, although sensory loss was noted.  Reflexes in the bilateral knee and ankles were normal, as was Babinski reflex.  The color and temperature of his bilateral lower extremities were normal, and his posterior pedal pulse was normal, although his dorsalis pedis pulse was decreased.  The examiner diagnosed him with only "mild peripheral polyneuropathy" of the lower extremities, and noted the presence of neuritis and neuralgia.

The Board notes that the Veteran's claim for an increased rating for bilateral peripheral neuropathy of the lower extremities was denied by the Board in November 2010.  The Veteran appealed the matter to the Court and in a May 2011 JMR the Court remanded the claim back to the Board, for a letter notifying the Veteran if records were not available from the Tampa VAMC and for a supplemental opinion with regard to the Veteran's gastritis.  After that JMR, the Veteran was obtained a current VA examination for his DM and for his peripheral neuropathy.  

The Veteran was afforded such VA examination in August 2013.  At that time, the Veteran reported that his feet were only slightly numb, but that he had increased shooting pain in both his hands and feet up to several times daily.  The examiner noted that the Veteran experienced moderate paresthesias in both lower extremities, as well as moderate numbness in his right lower extremity and mild numbness in his left lower extremity.  In his lower extremities, the examiner noted that the Veteran had incomplete paralysis of moderate severity.  The examiner noted that the Veteran's diabetic neuropathy, while it impacted the Veteran's ability to work, did not prevent him from obtaining and/or maintaining substantially gainful sedentary employment.  

The Board finds that prior to August 13, 2013, despite the complaints and findings noted above, the overall disability picture is not found to constitute "moderate" incomplete paralysis of the external popliteal nerve in either lower extremity.  Indeed, the examinations indicated that the Veteran's reflexes were intact.  The involvement of the Veteran's peripheral neuropathy appeared to be wholly sensory, with decreased vibration sense on the dorsum of the bilateral feet.

Additionally, the Board notes that the September 2006 VA examination identified nerves other than the external popliteal nerve (common peroneal) that could be affected by the Veteran's peripheral neuropathy, such as the anterior tibial nerve (deep peroneal).  However, the Board notes that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate him for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 (noting that the evaluation of the same disability under various diagnoses is to be avoided).  The Court has indicated that the critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App 259, 262 (1994).  The Veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Id.  It also bears noting that a mild incomplete paralysis of the deep peroneal nerve warrants a noncompensable under Diagnostic Code 8523.  Thus, after a review of other potentially applicable diagnostic codes, the Board finds, for the reasons stated above, that the Veteran's right and left lower extremity peripheral neuropathy does not have distinct and separate symptomatology and is no more than mildly (incomplete) disabling.

From August 2013 onward, the Board notes that the Veteran's peripheral nerves do not rise to the level of severe incomplete paralysis.  The Veteran's deep tendon reflexes at his examination of his ankle and lower leg were normal and of his feet and toes were decreased.  The cold sensation of his right lower extremity was decreased and of his left lower extremity was normal.  There were also no findings of symptoms such as muscle wasting or atrophy that might suggest a more severe impairment.  Additionally, at his August 2013 VA examination the Veteran's neurological examination showed incomplete paralysis with mild to moderate severity.  

In conclusion, the Board finds that the Veteran's disability picture, for each lower extremity, is not most nearly approximated by the next-higher 20 and 30 percent evaluations for their respective appeal periods.  Further, the Board finds that the clinical evidence, as detailed above, does not show distinct time periods exhibiting symptoms warranting further staged evaluations.  Consequently, the Board finds that the currently assigned 10 and 20 percent ratings throughout the rating period on appeal appropriately reflect the clinically-established impairment experienced by the Veteran.  

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria reflects that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based on the Veteran's DM and neuropathy with associated symptomatology.  See 38 C.F.R. § 4.1.  As an initial point, the Diagnostic Code for diabetes mellitus allows for any separate compensable disability that is the result of diabetes mellitus to be rated separately.  Here the Veteran has diabetes mellitus which he treats with insulin, regulation of activities, and diet restrictions; all things that are contemplated by the schedular rating criteria.  He has not identified any symptoms that would make his diabetes mellitus unique or unusual.  

With regard to the Veteran's peripheral neuropathy, the schedular rating criteria provide that the condition is evaluated based on whether it is mild, moderate or severe, etc.  In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  

As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.
TDIU

The Veteran contends that his service-connected disabilities, in particular his DM and his resulting peripheral neuropathy, render him unemployable.  The Board notes that the Veteran submitted such claim in September 2010, and asserted that his diabetes in particular had affected his ability to work since 1986.  The Veteran also reported on his claim that the last time he remembered working full time was approximately 1987.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities  affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Veteran is currently service connected for DM with erectile dysfunction and diabetic retinopathy, rated at 40 percent, for neuropathy with hypertension and erectile dysfunction, rated at 30 percent, for right lower extremity peripheral neuropathy rated at 20 percent, for left lower extremity peripheral neuropathy rated at 20 percent, for right upper extremity carpal tunnel and peripheral neuropathy rated at 10 percent and for left upper extremity carpal tunnel and peripheral neuropathy rated at 10 percent.  The Veteran's combined schedular rating is 80 percent.  He therefore meets the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16.

The issue thus becomes whether the Veteran's service connected disabilities render him unable to obtain or maintain substantially gainful employment.

In this case, none of the examiners of record have concluded that the Veteran's service-connected disabilities impair him functionally to the point of not being able to obtain some form of substantially gainful employment.  

At the time of the Veteran's December 2005 VA examination for his diabetes and secondary condition of peripheral neuropathy, he reported that he was a real estate broker and was diagnosed with diabetes in 1990.  In the examination report the examiner specified that the Veteran re-did houses as employment and that the Veteran's work was not restricted as a result of his diabetes.  

At his September 2006 VA examination the examiner noted that the Veteran was not employed and that his last date working was five years prior, in 2001.  The Veteran stated that he had difficulty with carpentry work after an hour or two and that he would get fatigued and his legs gave him problems.  However, at his December 2009 VA examination the Veteran reported that he was self employed at his usual occupation as a carpenter with part time work.  He reported that his employment duration was 8 years and he denied having lost any time working during the previous 12 month period.  He did report, according to the VA examination report, that he had stopped being a full time carpenter in 1988 as a result of purchasing and maintaining a property in northern Michigan.  

In his September 2010 claim for TDIU he reported that his diabetes prevented him from obtaining or maintaining a substantially gainful occupation.  He noted that his disability had started affecting his full time employment in 1986, but reported his continued part time employment until 2010 in real estate.  He further noted that his education and training was in physical labor, specifically in plaster and brick construction.  

In a January 2011 employment information form, the Veteran, as he is self-employed, completed information regarding the impact his disabilities have on his employment.  He reported working as a carpenter and having to quit work as he was unable to perform his daily work requirements.  

The Board further notes that at the Veteran's August 2013 VA examinations for his diabetes and peripheral neuropathy the examiner answered that yes, his disabilities would impact his ability to work.  However, the examiner then expanded that the Veteran's disabilities would not prevent the him from obtaining sedentary employment.  This indicates that although the Veteran may be restricted in the type of employment he obtains, it does not indicate that he would be functionally impaired to the point of being unable to obtain work at all.  

Having reviewed the evidence of record, the Board finds entitlement to TDIU is not warranted.  38 C.F.R. § 4.16(b).  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service connected disabilities render him unable to obtain substantially gainful employment.  On the contrary, the examiners, specifically from the December 2005, September 2006 and August 2013 examinations, noted restrictions caused by the Veteran's service connected disabilities, but also reported that the Veteran would be capable of sedentary employment.  The Board specifically takes note of the Veteran's inconsistency with his reports of when he stopped working.  At his September 2006 examination he reported discontinuing employment in 2001; however, in December 2009 he noted that he was still employed and had been continuously for the 12 month period.  It is acknowledged that based on the Veteran's collective statements and evidence of record regarding his employment, that the Veteran worked in real estate carpentry, part time, until the year 2010.  The Veteran was trained in this field and gainfully employed for almost 40 years in this capacity.  From 2010 onward, the Veteran has asserted that he is functionally impaired to the point of being unable to continue to work in this capacity.  The Board acknowledges that the Veteran may be correct in his assertions that he is unable to work in this past capacity.  However, it reiterates that based on the Veteran's statements and the evidence of record, it does not appear the Veteran's service connected disabilities, specifically his diabetes, has caused sufficient functional impairment to preclude substantially gainful employment.  Although the Veteran does experience employment limitations, these are generally of a physical nature and the record does not indicate that they would prevent him from obtaining employment.  

The Board does not wish to minimize the nature and extent of the Veteran's overall disability picture.  The Veteran currently has a combined evaluation of 80 percent which contemplates significant impairment in earning capacity.  38 C.F.R. § 4.1.  However, notwithstanding the high degree of disability, the Veteran is not shown to have been or be unemployable solely by reason of his service-connected disabilities.  

The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.

In summary, for the reasons and bases set forth above, the Board concludes that a total rating for compensation purposes based on individual unemployability is not warranted.



ORDER

A disability rating in excess of 20 percent for service-connected diabetes mellitus (DM), with diabetic retinopathy, prior to September 28, 2009 is denied.  

A disability rating in excess of 40 percent for service-connected DM, with diabetic retinopathy, since September 28, 2009, is denied.  

A disability rating in excess of 10 percent for service-connected right lower extremity peripheral neuropathy, prior to August 13, 2013 is denied.  

A disability rating in excess of 20 percent for service-connected right lower extremity peripheral neuropathy, since August 13, 2013, is denied.  

A disability rating in excess of 10 percent for service-connected left lower extremity peripheral neuropathy, prior to August 13, 2013, is denied.  

A disability rating in excess of 20 percent for service-connected left lower extremity peripheral neuropathy, since August 13, 2013, is denied.  

Entitlement to TDIU is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


